COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00124-CR


Ex parte Jeffery Pool                  §    From the 30th District Court

                                       §    of Wichita County (187,799-A)

                                       §    August 16, 2018

                                       §    Opinion by Chief Justice Sudderth

                                       §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bonnie Sudderth
                                      Chief Justice Bonnie Sudderth